 Case: 4:21-cv-00071-JAR Doc. #: 40 Filed: 03/25/21 Page: 1 of 3 PageID #: 324




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


RONNOCO COFFEE, LLC,                         )
d/b/a RONNOCO BEVERAGE                       )
SOLUTIONS,                                   )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )       No. 4:21-CV-00071 JAR
                                             )
KEVIN CASTAGNA and                           )
JEREMY TORRES,                               )
                                             )
               Defendants.                   )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ Motion for More Definite Statement.

(Doc. No. 30). The motion is fully briefed and ready for disposition.

       Legal standard

       A motion for more definite statement is proper when a party is unable to determine the

issues that must be met, or where there is a major ambiguity or omission in the complaint that

renders it unanswerable. Tinder v. Lewis County Nursing Home Dist., 207 F. Supp.2d 951, 959

(E.D. Mo. 2001)). Further, motions for more definite statement are designed to strike at

unintelligibility rather than a lack of detail in the complaint. Id. at 960 (citation omitted). A

motion for more definite statement is “not to be used to test the opponent’s case by requiring him

to allege certain facts or retreat from his allegations” nor is it to be used “as a substitute for

discovery in trial preparation.” Id.. “A motion for more definite statement should only be granted

where the complaint is ‘so vague or ambiguous that the opposing party cannot respond, even




                                                 1
 Case: 4:21-cv-00071-JAR Doc. #: 40 Filed: 03/25/21 Page: 2 of 3 PageID #: 325




with a simple denial, in good faith, without prejudice to itself.’” Rodgers v. Knight, No. 2:13-

CV-04033-NKL, 2013 WL 12183669, at *1 (W.D. Mo. Mar. 27, 2013) (quoting Eastman v. Cty.

of Sheridan, No. 707CV5004, 2007 WL 1814214, at *1 (D. Neb. June 21, 2007) (not reported)

(internal quotes omitted)). Because of the availability of extensive discovery and the liberal

notice pleading standard of Fed. R. Civ. P. 8, motions for more definite statement are rarely

granted. Tinder, 207 F. Supp. 2d at 959. See also Roberts v. Walmart Stores, Inc., 736 F. Supp.

1527, 1530 (E.D. Mo. 1990) (If a pleading meets the requirements of Rule 8 and fairly notifies

the opposing party of the nature of a claim, a motion for more definite statement will not be

granted.).

       Discussion

       In support of their motion, Defendants argue that by referring to itself as

“Ronnoco/Trident,” and by using the term “Trident” to refer to Trident Beverage, Inc., Trident

Marketing, Inc., and/or Trident Holdings, Ronnoco is conflating its identity with Trident such

that Defendants cannot reasonably ascertain the proper entity whose rights Ronnoco seeks to

enforce in this case. Ronnoco opposes Defendants’ motion – their second Rule 12 motion – on

the grounds that it is procedurally improper and prohibited by Rule 12(g)(2). Ronnoco further

argues that even if Defendants’ motion was not improper, it would fail on the merits. The Court

agrees. Ronnoco’s complaint is neither vague nor ambiguous and Defendants have fair notice of

what the claims are and the grounds upon which they rest. Rule 12(e) is not a discovery device,

Tinder, 207 F. Supp. 2d at 96, and Defendants will have an opportunity to seek the information

regarding the corporate structure of Ronnoco, Trident Holdings, Trident Beverage, and Trident

Marketing through discovery.




                                               2
 Case: 4:21-cv-00071-JAR Doc. #: 40 Filed: 03/25/21 Page: 3 of 3 PageID #: 326




       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion for More Definite Statement [30]

is DENIED.

       IT IS FURTHER ORDERED that Defendants shall file their answer to Ronnoco’s

complaint no later than Tuesday, March 30, 2021.




Dated this 25th day of March, 2021.


                                            JOHN A. ROSS
                                            UNITED STATES DISTRICT JUDGE




                                            3
